EXHIBIT 10.3





































2000 MOLEX LONG-TERM STOCK PLAN

(as amended and restated)







PLAN HISTORY




PLAN ACTION

BOARD OF DIRECTORS

ADOPTION

STOCKHOLDER

 ADOPTION

Original

July 28, 2000

October 20, 2000

Amendment and Restatement

July 25, 2003

October 24, 2003

Amendment and Restatement

July 29, 2005

October 28, 2005

Amendment and Restatement

October 17, 2006

N/A








--------------------------------------------------------------------------------




THE 2000 MOLEX LONG-TERM STOCK PLAN

(As of October 17, 2006)

ARTICLE I.

GENERAL

1.1

Name of Plan - The name of the plan described in detail herein shall be The 2000
Molex Long-Term Stock Plan (the “Plan”).

1.2

Purpose - The purpose of the Plan is to reward and induce certain designated key
management employees to remain in the employ of Molex Incorporated, a Delaware
corporation (the “Company”), and any of its subsidiaries, and to encourage such
employees to secure or increase their stock ownership in the Company through the
grant of both stock options and/or stock bonuses.  The Company believes the Plan
will promote continuity of management and increase incentive and personal
interest in the welfare of the Company by those who are primarily responsible
for shaping, carrying out the long-range plans of the Company and securing its
continued growth and financial success.

1.3

Eligibility – Executive officers of the Company, as such are designated by the
Board of Directors from time to time, are eligible to participate in the Plan.
 In addition, other members of senior management may be eligible to participate
in the Plan at the discretion of the Committee (as such term is defined herein).

ARTICLE II.

TERM OF PLAN

2.1

Effective Date - The Plan shall become effective upon adoption by the Board of
Directors of the Company subject to the subsequent approval by the stockholders
of the Company within one (1) year of adoption by the Board of Directors.  If
the stockholders do not approve the Plan within one (1) year of adoption, then
this Plan shall cease to exist and all options granted hereunder shall become
void.

2.2

Expiration - This Plan shall expire October 31, 2010 and no option shall be
granted or stock bonuses awarded on or after such expiration date.  However,
expiration of the Plan shall not affect outstanding unexpired options previously
granted.

ARTICLE III.

STOCK SUBJECT TO PLAN

3.1

Class of Stock - The stock that shall be subject to award under the Plan shall
be the Company’s Class A Common Stock, par value 5¢ per share (the “Stock”).

3.2

Number of Shares - Twelve million (12,000,000) shares of the Stock shall be
reserved for issue upon the exercise of options granted under the Plan. The
Stock issued under the Plan may be treasury shares purchased on the open market
or otherwise, authorized but unissued shares, or reacquired shares.

3.3

Expired, Forfeited or Canceled Options - If any options granted or stock bonuses
awarded under the Plan shall expire, be forfeited, not distributed and/or
canceled for any reason without having been exercised or distributed in full,
the unexercised shares (in the case of options) or the shares not distributed
(in the case of stock bonuses) subject thereto shall again be available for the
purpose of the Plan.  

ARTICLE IV.

ADMINISTRATION

4.1

Committee - The Plan shall be administered by a committee (the “Committee”)
under the terms and conditions and powers set forth herein.

4.2

Makeup of the Committee - The Committee shall consist of two or more members of
the Board of Directors of the Company.  In the absence of any action by the
Board to the contrary, the Committee shall be the Compensation Committee of the
Board of Directors.

4.3

Action by the Committee - A majority of the members of the Committee shall
constitute a quorum.  All determinations of the Committee shall be made by a
majority of its members.  Any decision or determination reduced to writing and
signed by a majority of the members of the Committee shall be fully as effective
as if it had been made by a majority vote at a meeting duly called and held.








-1-







--------------------------------------------------------------------------------




If not specified in the Plan, the time at which the Committee must or may take
any determination shall be determined by the Committee, and such determination
may thereafter by modified by the Committee. Any action, determination,
interpretation or other decision by the Committee with respect to the Plan shall
be final, conclusive and binding on all persons and entities, including the
Company, its affiliates, any eligible employee, any person claiming any rights
under the Plan from or through any grantee of an award under the Plan, and
stockholders, except to the extent the Committee may subsequently modify, or
take further action not inconsistent with, its prior action.

4.4

Power to Grant Stock Options and/or Stock Bonuses - Subject to the express
provisions of the Plan, the Committee shall have complete authority, in its sole
discretion, to determine the employees to whom, and the time or times at which,
options shall be granted, the option periods, the vesting schedule and the
number of shares to be subject to each option and/or bonus, and such other terms
and provisions of the option agreements (which need not be identical).  In
making such determinations, the Committee may take into account the nature of
the services rendered by the respective employee, his or her present and
potential contribution to the Company’s success, and such other factors as the
Committee in its discretion shall deem relevant.

4.5

Overall Limitation on the Number of Shares Granted/Awarded Annually - No one
employee can receive options grants and/or bonus awards exceeding five hundred-
thousand (500,000) shares (adjusted as set forth in Article IX) from the Plan in
a single calendar year.

4.6

Other Powers - The express grant of any specific power to the Committee, or the
taking of any action of the Committee, shall not be construed as limiting any
power or authority of the Committee. Subject to and consistent with the
provisions of the Plan, the Committee shall have full power and authority, in
its sole discretion, to

·

correct any defect or supply any omission or reconcile any inconsistency,

·

construe and interpret the Plan, the rules and regulations relating to it, or
any other instrument entered into or relating to an award under the Plan,

·

make any determinations, provide any procedures or rules, enter into any
agreements necessary to comply with any applicable tax laws, rules and
regulations,

·

make all other determinations, including factual determinations, necessary or
advisable for the administration of the Plan.

4.7

Tax Withholding – Distribution of Stock under the Plan may be subject to income
tax withholding, and the Company is obligated to collect the tax applicable to
such income.  The Committee may, in its discretion, satisfy that tax obligation
by withholding from the shares to be delivered in connection with the award a
number of shares having a value equal to the minimum statutory federal income
tax withholding, plus state, if applicable, and payroll taxes.  The value of
each share to be withheld will be the fair market value of the Stock at the time
of the award.

ARTICLE V.

GRANT OF OPTION AND/OR BONUS

5.1

Option Price - The option price for any shares subject to an option grant under
this Plan shall be the fair market value of the Stock on the date of granting
the option.  For the purposes of this Plan, fair market value shall be the
closing price of the Stock on the date of granting the option as reported by the
Wall Street Journal.

5.2

Bonus Price - Any stock bonus awarded under this Plan shall be acquired by the
employee without any monetary consideration subject to the terms and conditions
of the Plan.  Bonus shares may be awarded in tandem with options grants or alone
within the discretion of the Committee.

5.3

Evidence of Option/Bonus - Options granted and/or bonuses awarded shall be
evidenced by agreements, warrants, and/or other instruments in such form as the
Committee shall deem advisable and shall contain such terms, provisions and
conditions not inconsistent herewith as may be determined by the Committee.

ARTICLE VI.

STOCK ACQUISITION: VESTING AND EXERCISE OF OPTION/BONUS

6.1

Initial Waiting Period - No option or bonus shall be acquired until at least one
(1) year after the date of grant or award, unless one of the events set forth in
Section 6.4 occurs.

6.2

Vesting Schedules - After the initial waiting period, an employee may exercise
his option and/or receive distribution of bonus shares to the extent that shares
covered by the option and/or bonus become vested.  All options and bonuses must
vest one hundred percent (100%) within seven (7) years from the date of
grant/award.  The vesting schedules are as follows:





-2-







--------------------------------------------------------------------------------




a.

Typical Schedule: In the absence of any schedule to the contrary, the typical
vesting schedule shall vest to the maximum extent of 25% of the total number of
shares covered thereby during each of the succeeding four (4) years, each
commencing with the anniversary of the grant or award.

b.

Other Schedules: Notwithstanding Section 6.2a, the shares covered by an option
and/or bonus shall vest in amounts and at times the Committee, in its sole
discretion, shall determine.  The Committee shall also specifically have the
power to change the vesting schedule of any previously granted options or
bonuses to a schedule which is more favorable to the option holder; provided,
however, that no such options and/or bonuses shall vest in amounts greater than,
or at times prior to, the amounts and times such options and/or bonuses would
have vested if such options and/or bonuses were within the scope of Section
6.2a.

6.3

Cumulative Rights - The right to exercise any option as set forth in Section 6.2
shall be cumulative.  That is, an employee may exercise in any given year those
unexpired shares he could have exercised in a previous year but did not.

6.4

Accelerated Vesting - Notwithstanding the foregoing, all options and bonus
shares shall immediately vest and become immediately exercisable for a period of
time set forth in Section 7.1 after one of the following events:

a.

Death; or

b.

Total disablement; or

c.

Retirement, if all of the following conditions are met at the time of
termination of employment:

(1)

The employee has reached age 59½; and

(2)

The employee was employed at least fifteen (15) consecutive years with the
Company and/or any of its subsidiaries; and

(3)

The Committee, in its sole discretion, approves the accelerated vesting to any
extent it desires.

6.5

Expiration - No option may be exercised after six (6) years from the date the
option becomes one hundred percent (100%) vested.

6.6

Form of Exercise -

a.

Options. Options may only be exercised according to the terms and conditions
established by the Committee, consistent with the limits set forth herein, at
the time the option is granted.  Subject to the foregoing terms and conditions,
any shares covered by an option may be exercised by a written notice delivered
to the Company’s principal office of intent to exercise the option with respect
to a specified number of shares of Stock and payment to the Company of the
amount of the option purchase price for the number of shares of Stock with
respect to which the option is then exercised.  The payment may be either in
cash or in stock of the Company.  If stock is used for payment, such stock shall
be valued at the closing price as reported by the Wall Street Journal on the
date of exercise.

b.

Bonus Shares. Bonus shares shall be distributed on the vesting dates according
to the vesting schedule.

6.7

Rights as a Shareholder - An employee shall have no rights as a stockholder with
respect to shares covered by an option/bonus until the day of issuance of a
stock certificate and until after such shares are fully paid for.

ARTICLE VII.

TERMINATION OF OPTION

7.1

Every option/bonus granted/awarded to each employee under this Plan shall
terminate and expire at the earliest of:

a.

the date of expiration set when such option/bonus was granted/awarded; or

b.

six (6) years after one of the events set forth in Section 6.4; or

c.

immediately upon termination of employment with the Company or any of its
subsidiaries for any reason except if employment is terminated by reason of one
of the events set forth in Section 6.4.








-3-







--------------------------------------------------------------------------------




ARTICLE VIII.

TRANSFERABILITY

8.1

Non-Transferable - Any options granted or bonus shares awarded under the Plan
are not transferable and can only be exercised by or distributed to the employee
during his/her life subject to Section 8.2 of this Article.

8.2

Death - In the event of the death of an employee while having unexpired
outstanding options or bonus shares, the personal representative of the estate
of the employee may exercise the option or take distribution of the bonus shares
within one (1) year after the date of death in accordance with the terms
established by the Committee at the time the option/bonus was granted/awarded,
but (as set forth in Article VII) not later than the expiration date set forth
in Section 6.5.

ARTICLE IX.

ADJUSTMENT OF NUMBER OF SHARES

9.1

Stock Dividends - In the event that a dividend shall be declared upon the Stock
payable in shares of stock of the Company, the number of shares of stock then
subject to any such option or bonus and the number of shares reserved for
issuance pursuant to the Plan, but, not yet covered by an option or bonus, shall
be adjusted by adding to each such share the number of shares which would be
distributable thereon (or any equivalent value of Stock as determined by the
Committee in its sole discretion) if such share had been outstanding on the date
fixed for determining the stockholders entitled to receive such stock dividend.

9.2

Reorganization - In the event that the outstanding shares of Stock shall be
changed into or exchanged for a different number or kind of shares of stock or
other securities of the Company, or of another corporation, whether through
reorganization, recapitalization, stock split up, combination of shares, merger
or consolidation, then, there shall be substituted for each share of Stock
subject to any such option or bonus and for each share of Stock reserved for
issuance pursuant to the Plan, but, not yet covered by an option, the number and
kind of shares of stock or other securities into which each outstanding share of
Stock shall be so changed or for which each such share of Stock shall be
exchanged.

9.3

Other Changes - In the event there shall be any change, other than as specified
above in this Article, in the number or kind of outstanding shares of stock of
the Company or of any stock or other securities into which such stock shall have
been changed or for which it shall have been exchanged, then, if the Committee
shall, in its sole discretion, determine that such change equitably requires an
adjustment in the number or kind of shares theretofore reserved for issuance
pursuant to the Plan, but, not yet covered by an option or bonus and of the
shares then subject to an option/bonus or options/bonuses, such adjustments
shall be made by the Committee and shall be effective and binding for all
purposes of the Plan and of each stock agreement.

9.4

Adjusted Option Price - In the case of any substitution or adjustment as
provided for in this Article, the acquisition price in each stock option for
each share covered thereby prior to such substitution or adjustment will be the
option price for all shares of Stock or other securities which shall have been
substituted for such share or to which such share shall have been adjusted
pursuant to this Article.

9.5

Fractional Shares - No adjustment or substitutions provided for in this Article
shall require the Company to sell a fractional share, and the total substitution
or adjustment with respect to each stock agreement shall be limited accordingly.

ARTICLE X.

SECURITIES REGULATION

10.1

Registered Stock - The Company shall not be obligated to sell or issue any
shares under any option granted or stock bonus awarded hereunder unless and
until the shares with respect to which the option is being exercised or the
bonus being acquired are effectively registered or exempt from registration
under the Securities Act of 1933 and from any other federal or state law
governing the sale and issuance of such shares or any securities exchange
regulation to which the Company might be subject.

10.2

Unregistered Stock - In the event the shares are not effectively registered,
but, can be issued by virtue of an exemption, the Company may issue option
shares to an employee if the employee represents that he or she is acquiring
such shares as an investment and not with a view to, or for sale in connection
with, the distribution of any such shares.  Certificates for shares of Stock
thus issued shall bear an appropriate legend reciting such representation.








-4-







--------------------------------------------------------------------------------




ARTICLE XI.

MISCELLANEOUS

11.1

No Contract of Employment - Any participation under the Plan shall not be
construed as giving an employee a future right of employment with the Company.
 Employment remains at the will of the Company.

11.2

Governing Law - This Plan and all matters relating to the Plan shall be
interpreted and construed under the laws of the State of Illinois.

11.3

Amendment of Plan - The Board of Directors, at its discretion, may amend the
Plan at any time, subject to stockholder approval if required by SEC rules or
the listing requirements of any national securities exchanges or trading systems
on which are listed any of the Company’s equity securities.

11.4

Termination of Plan - The Board of Directors may, at its discretion, terminate
the Plan at any time for any reason.  Termination of the Plan shall not affect
unexpired outstanding options previously granted.








-5-







--------------------------------------------------------------------------------